Citation Nr: 0024039	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-08 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to November 13, 1998 
for the grant of entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.  

This matter came to the Board of Veterans' Appeals (Board) 
from a January 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which granted the claim of entitlement to nonservice-
connected pension and assigned an effective date of November 
13, 1998.  A notice of disagreement was submitted in February 
1999.  A statement of the case was issued in March 1999.  The 
veteran filed his substantive appeal in April 1999.  


FINDINGS OF FACT

1.  From June 16, 1998 to June 18, 1998, the veteran was 
hospitalized and treated for post-infarction angina, and from 
September 21, 1998 to September 22, 1998 the veteran was 
admitted for a VA examination for housebound status or 
permanent need for regular aid and attendance, but he was not 
so incapacitated that he could not file his claim.  

2.  On November 13, 1998, VA received the veteran's initial 
claim for VA pension benefits, dated September 30, 1998.


CONCLUSION OF LAW

The criteria for an effective date prior to November 13, 1998 
for a permanent and total disability rating for pension 
purposes have not been met.  38 U.S.C.A. §§ 1502, 5110 (West 
1991); 38 C.F.R. §§ 3.340, 3.400, 3.157 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an effective date earlier than 
November 13, 1998, for a permanent and total disability 
rating for pension purposes is well grounded, meaning it is 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed and that the VA has fulfilled 
its duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107 (West 1991) and 38 C.F.R. § 3.103(a). 

The effective date of an award of pension shall be the date 
the veteran became permanently and totally disabled, but 
shall not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a),(b)(3)(A),(B); 38 C.F.R. § 
3.400(b)(ii)(B) (1999).  Payment of monetary benefits for 
pension may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award became effective.  38 U.S.C.A. § 
5111(a) (West 1991).

On November 13, 1998, VA received the veteran's claim for 
pension (VA Form 21-526), dated September 30, 1998.  A 
January 1999 RO rating decision shows that the veteran was 
assigned a permanent and total disability rating for pension 
purposes, with an effective date of the award as November 13, 
1998 and December 1, 1998 as the date of commencement of 
payment.  The disabilities that provided the basis for the 
award include status post myocardial infarction and coronary 
artery disease, status post gall bladder removal, 
hyperthyroidism with episodic arrhythmia, and history of 
hiatal hernia. 

In this case, the veteran specifically argues that the claim 
was filed on October 5, 1998, not November 13, 1998, 
therefore the date of commencement of payment should have 
been November 1, 1998 rather than December 1, 1998.  In the 
substantive appeal, the veteran mentioned that his 
representative provided a cover sheet with the application 
materials, and that the cover sheet reflects a submission 
date of October 5, 1998.  However, the application, 
supporting medical evidence, and the form appointing the 
veteran's representative, all were date stamped November 13, 
1998.  Therefore, that is the date of receipt.  Accordingly, 
the November 13, 1998 effective date of award and the 
December 1, 1998 effective date for commencement of payment 
are proper.  

An award of disability pension may not be effective prior to 
the date entitlement arose.  If, within one year from the 
date on which the veteran became permanently and totally 
disabled, the veteran files a claim for a retroactive award 
and establishes that a physical or mental disability, which 
was not the result of the veteran's own willful misconduct, 
was so incapacitating that it prevented him or her from 
filing a disability pension claim for at least the first 30 
days immediately following the date on which the veteran 
became permanently and totally disabled, the disability 
pension award may be effective from the date of receipt of 
claim or the date on which the veteran became permanently and 
totally disabled, whichever is to the advantage of the 
veteran.  While rating board judgment must be applied to the 
facts and circumstances of each case, extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim.  For 
the purposes of this subparagraph, the presumptive provisions 
of Sec. 3.342(a) do not apply.  38 C.F.R. 
§ 3.400(b)(1)(ii)(B) (1999).  

Private medical reports show that from June 16, 1998 to June 
18, 1998, the veteran was hospitalized and treated for post-
infarction angina.  He underwent cardiac catheterization and 
angioplasty of the left anterior descending artery and 
circumflex artery.  In September 1998, a VA examination for 
housebound status or permanent need for regular aid and 
attendance was conducted.  It was noted that the veteran was 
admitted on September 21, 1998 and discharged the next day on 
the 22nd.  The diagnoses reported included status post 
myocardial infarction, atrial flutter, fibrillation, and 
hypertension.  It was determined that daily skilled services 
were not indicated.  

Clearly, on these two occasions, the veteran was being 
treated for conditions which were considered as part of his 
permanent and total disability.  However, given the short 
duration of each hospital stay and the argument regarding the 
date he filed the claim, it has not been shown that the 
veteran was so incapacitated that he could not file his 
claim.  Therefore, the criteria for a retroactive award have 
not been met in this instance.  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.  The date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim.  The date of a 
uniformed service examination which is the basis for granting 
severance pay to a former member of the Armed Forces on the 
temporary disability retired list will be accepted as the 
date of receipt of claim.  The date of admission to a non-VA 
hospital where a veteran was maintained at VA expense will be 
accepted as the date of receipt of a claim, if VA maintenance 
was previously authorized; but if VA maintenance was 
authorized subsequent to admission, the date VA received 
notice of admission will be accepted.  The provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1) (1999).

As noted, the veteran underwent a VA aid and attendance 
examination on September 21, 1998.  However, the examination 
report cannot be accepted as an informal claim since the 
claim for pension had not previously been denied.  Therefore, 
the provisions of 38 C.F.R. § 3.157(b)(1) are not applicable 
here. 

In this case, entitlement to an effective date prior to 
November 13, 1998 for the grant of entitlement to nonservice-
connected pension has not been established.  Therefore, the 
appeal is denied.  


ORDER

Entitlement to an effective date prior to November 13, 1998 
for the grant of entitlement to nonservice-connected pension 
has not been established, and the appeal is denied.  




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

